               Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 1 of 8 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                          )
JOSEPH ALESIA,                                            )
                                                          )
                      Plaintiff,                          )
                                                          )
v.                                                        )
                                                          )
JAMIE RHEE, in her official capacity as                   )
Commissioner of the Department of Aviation;               )
WILLIAM LONERGAN, in his individual capacity;             )       Case No. 19-cv-7576
PHYLLINIS EASTER, in her individual capacity;             )
ARGENTENE HRYSIKOS, in her individual                     )
capacity; the CITY OF CHICAGO, as a municipal             )
corporation and as an indemnitor, HECTOR                  )
HERNANDEZ, in his individual capacity; and                )
CHARLES TERMINI, in his individual capacity,              )
                                                          )
                      Defendants.                         )

                                                  COMPLAINT

          NOW COMES Plaintiff, Joseph Alesia, by and through his counsel, Antonio L. Jeffrey of Jeffrey Law

Office, LLC and complains of Defendants JAMIE RHEE, in her official capacity as Commissioner of the

Department of Aviation, WILLIAM LONERGAN, in his individual capacity, PHYLLINIS EASTER, in her

individual capacity, ARGENTENE HRYSIKOS, in her individual capacity, the CITY OF CHICAGO, as a

municipal corporation and as an indemnitor, HECTOR HERNANDEZ, in his individual capacity, and CHARLES

TERMINI, in his individual capacity, and states as follows:

                                                 JURY DEMAND

          Plaintiff hereby demands a trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all triable

issues.

                                           JURISDICTION & VENUE

          1.      This action is brought under The Family and Medical Leave Act, 29 U.S.C. §2617(a)(2) and 28

U.S.C. § 1331. This Court has jurisdiction of the state law Defamation claim pursuant to 28 U.S.C. §1367 under




                                                         1
             Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 2 of 8 PageID #:1



the principles of supplemental jurisdiction, and such claim so relates to the federal claims as to form a part of the

same case and controversy.

        2.       Venue is proper in this Court under 28 U.S.C. § 1391, as Defendants have their principal places of

operation in this District, Plaintiff and, on belief, all Defendants reside and are domiciled in this District, all of the

events or omissions giving rise to these claims occurred in this District, and Plaintiff was hired and continues to be

employed by Defendant, CITY OF CHICAGO, in this District.

                                                       PARTIES

        3.       Plaintiff, JOSEPH ALESIA, is and was at all times relevant to this Complaint an adult male resident

of Cook County and the City of Chicago, Illinois. At all times relevant, Plaintiff has been employed by Defendant

CITY OF CHICAGO, within the Department of Aviation. Plaintiff was harmed by Defendants in this District.

        4.       Defendant CITY OF CHICAGO is a municipal corporation under the laws of the State of Illinois.

It has obligations as an indemnitor of conduct of its employees and officers under at least 745 ILCS 10/2-301, et

seq. and 745 ILCS 10/9-101, et seq. Defendant harmed Plaintiff in Cook County, Chicago, Illinois.

        5.       Defendant JAMIE RHEE is the Commissioner of the Department of Aviation, Chicago, Illinois.

She is sued in her official capacity. Defendant RHEE harmed Plaintiff in Cook County, Chicago, Illinois.

        6.       Defendant WILLIAM LONERGAN is an employee of the City of Chicago holding the position of

Deputy Commissioner of Airline Relations, within the Department of Aviation. Has been Plaintiff’s immediate

supervisor since April 2019. He is sued in his individual capacity. Defendant LONERGAN harmed Plaintiff in

Cook County, Chicago, Illinois.

        7.       Defendant PHYLLINIS EASTER is an employee of the City of Chicago and at all times relevant

holding the position of Deputy Commissioner of Human Resources, within the Department of Aviation. She is sued

in her individual capacity. Defendant EASTER harmed Plaintiff in Cook County, Chicago, Illinois.

        8.       Defendant ARGENTENE HRYSIKOS is an employee of the City of Chicago and at all times

relevant holding the position of Director of Administration, within the Department of Aviation. She is sued in her

individual capacity. Defendant HRYSIKOS harmed Plaintiff in Cook County, Chicago, Illinois.


                                                            2
                  Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 3 of 8 PageID #:1



            9.       Defendant HECTOR HERNANDEZ is an adult male resident of Cook County and the City of

Chicago, Illinois. At all times relevant, Defendant HERNANDEZ has been employed by the City of Chicago within

the Department of Aviation as a Motor Truck Driver. Defendant HERNANDEZ harmed Plaintiff in Cook County,

Chicago, Illinois.

            10.      Defendant CHARLES TERMINI is an adult male resident of Cook County and the City of Chicago,

Illinois. At all times relevant, Defendant TERMINI has been employed by the City of Chicago within the

Department of Aviation as a Motor Truck Driver. Defendant TERMINI harmed Plaintiff in Cook County, Chicago,

Illinois.

                                UNDERLYING FACTS COMMON TO ALL COUNTS

            11.      As early as August of 2017, Plaintiff reported specific and formal internal complaints regarding the

improper actions of then Department of Aviation Deputy Commissioner of Vehicle Services William Helm to the

then Deputy Commissioner of Human Resources, Robnyece Scott. However, no action was taken.

            12.      Plaintiff’s concerns regarding William Helm’s improper conduct were subsequently reported to the

City of Chicago Office of Inspector General.

            13.      Plaintiff also met with the Federal Bureau of Investigation regarding the improper conduct of

William Helm.

            14.      No disciplinary action was taken regarding William Helm and the complaints made against him by

Plaintiff.

            15.      On November 17, 2018, Hector Hernandez and Charles Termini (now named as Defendants in this

Complaint), filed a lawsuit before this Court naming Plaintiff, Joseph Alesia, the City of Chicago, William Helm,

Jamie Rhee, and another City of Chicago employee Kevin Martin as Defendants, alleging political discrimination

and retaliation, deprivation of First and Fourteenth Amendment Rights, and Violation of Illinois’ Whistleblower

Act for Disclosures and Refusals. See Hernandez v. City of Chicago, et. al, Case No: 1:18-cv-07647.

            16.      The allegations in the suit filed by Hector Hernandez and Charles Termini arose from the improper

actions of William Helm, about which Plaintiff had previously and appropriately reported to and/or discussed with


                                                              3
              Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 4 of 8 PageID #:1



the Department of Aviation Human Resources Office, the City of Chicago Office of Inspector General, and the

Federal Bureau of Investigations.

        17.       Nevertheless, rightfully so and on August 5, 2019, Hector Hernandez and Charles Termini

voluntarily dismissed Plaintiff as a Defendant in that suit.

        18.       In the meantime, Plaintiff requested intermittent leave pursuant to the Family and Medical Leave

Act (“FMLA”), which was granted.

        19.       However, as a result of exercising his right to file for FMLA, Plaintiff has and continues to be

subjected to retaliation and harassment.

        COUNT I — FEDERAL AND MEDICAL LEAVE ACT VIOLATIONS / RETALIATION
  (Defendants City of Chicago, Jamie Rhee, William Lonergan, Phyllinis Easter and Argentene Hrysikos)

        20.       Plaintiff incorporates by reference and restates herein by express reference all other paragraphs of

this Complaint.

        21.       Defendant CITY OF CHICAGO is a covered employer as defined by the FMLA. 29 U.S.C.

§2611(4)(A)(i).

        22.       Plaintiff has been a full-time employee of Defendant CITY OF CHICAGO in its Department of

Aviation since 2012, and is an eligible employee as defined by the Act. 29 U.S.C. §2611(2)(A).

        23.       In approximately February 2019, Plaintiff applied for intermittent FMLA leave, which was granted.

        24.       However, since taking intermittent leave, Plaintiff has been subjected to retaliation and harassment

by Defendants.

        25.       Defendants repeatedly questioned Plaintiff about his FMLA status; falsely claimed Plaintiff’s

FMLA leave exceeded the frequencies for which he was approved; demanded recertification of his health condition;

and threatened the denial of his FMLA leave.

        26.       Defendant WILLIAM LONERGAN had discussions with other employees, including William

Helm and terminal managers, creating false narratives as to why Plaintiff was on FMLA leave.

        27.       Defendants have threatened Plaintiff with pre-disciplinary proceedings.



                                                           4
              Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 5 of 8 PageID #:1



        28.       Defendants have excluded Plaintiff from meetings and communications of which he had normally

been involved.

        29.       After having his assigned City vehicle for five years, Plaintiff had his vehicle taken by Defendant

LONERGAN.

        30.       Defendants stripped Plaintiff of his duty to receive and approve requests for time off from managers

(employees who reported directly to Plaintiff).

        31.       Defendants have removed Plaintiff from his role as Interim Director of Planning & Development

and returned to the position of Airport Manager of Vehicle Service. The Director of Planning & Development job

was then given to a subordinate of Plaintiff who does not meet the minimum job qualifications as set out on the

Defendant CITY OF CHICAGO’s job description, including having at least seven (7) years experience in airport

management.

        32.       By the conduct described above, Defendants and their agents intentionally interfered with and

retaliated against Plaintiff in violation of the Federal and Medical Leave Act.

        33.       As a result of the unlawful and willful acts complained of herein, Plaintiff has suffered economic

and non-economic damages, including but not limited to emotional distress, humiliation, anguish and outrage.

        WHEREFORE, Plaintiff, JOSEPH ALESIA, respectfully requests that this Court enter judgment in his

favor and against Defendants, and order the following affirmative and other relief: (1) enjoin Defendants from

engaging in acts of retaliation against Plaintiff; (2) pay Plaintiff compensatory damages, sustained as a result of the

violations, in excess of the jurisdictional amount; (3) pay the costs of litigating this action, expert witness fees, and

reasonable attorneys’ fees; and (4) order such other relief as this Court deems just and proper.

                    COUNT II – NEGLIGENT RETENTION OF WILLIAM HELM
  (Defendants City of Chicago, Jamie Rhee, William Lonergan, Phyllinis Easter and Argentene Hrysikos)

        34.       Plaintiff incorporates by reference and restates herein by express reference all other paragraphs of

this Complaint.




                                                           5
              Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 6 of 8 PageID #:1



        35.      In his official capacity as an employee of Defendant CITY OF CHICAGO, then Department of

Aviation Deputy Commissioner of Vehicle Services William Helm participated in improper conduct and actions,

which became known to employees in the Aviation Department and the City of Chicago Office of Inspector General.

        36.      As early as August of 2017, Plaintiff reported specific and formal internal complaints regarding the

improper actions of then Department of Aviation Deputy Commissioner of Vehicle Services William Helm to the

then Deputy Commissioner of Human Resources, Robnyece Scott. However, no action was taken.

        37.      Plaintiff’s concerns regarding William Helm’s improper conduct were subsequently reported to the

City of Chicago Office of Inspector General.

        38.      Plaintiff also met with the Federal Bureau of Investigation regarding the improper conduct of

William Helm.

        39.      Although the Defendants were fully aware of the improper actions of William Helm, no disciplinary

action was taken regarding Mr. Helm; he was allowed to maintain his employment with the City of Chicago.

        40.      On November 17, 2018, Hector Hernandez and Charles Termini (now named as Defendants in this

Complaint), filed a lawsuit before this Court naming Plaintiff, Joseph Alesia, the City of Chicago, William Helm,

Jamie Rhee, and another City of Chicago employee Kevin Martin as Defendants, alleging political discrimination

and retaliation, deprivation of First and Fourteenth Amendment Rights, and Violation of Illinois’ Whistleblower

Act for Disclosures and Refusals. See Hernandez v. City of Chicago, et. al, Case No: 1:18-cv-07647.

        41.      The allegations in the suit filed by Hector Hernandez and Charles Termini arose from the improper

actions of William Helm, about which Plaintiff had previously and appropriately reported to and/or discussed with

the Department of Aviation Human Resources Office, the City of Chicago Office of Inspector General, and the

Federal Bureau of Investigations.

        42.      Although Plaintiff was ultimately dismissed from the suit filed by Hector Hernandez and Charles

Termini, Plaintiff had already suffered damage, including damage to his personal and business reputation, due to

the allegations contained in the lawsuit and the exposure of the same to the general public. General searches of

Plaintiff’s name yields the false allegations made against Plaintiff in that lawsuit.


                                                           6
              Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 7 of 8 PageID #:1



        WHEREFORE, Plaintiff, JOSEPH ALESIA, respectfully requests that this Court enter judgment in his

favor and against Defendants, and order the following affirmative and other relief: (1) pay damages to Plaintiff for

actual, general, special, and compensatory damages, including emotional distress, in excess of the jurisdictional

amount; (2) pay the costs of litigating this action, expert witness fees, and reasonable attorneys’ fees; and (3) order

such other relief as this Court deems just and proper.

                                              COUNT III – DEFAMATION
                                (Defendants Hector Hernandez and Charles Termini)

        43.       Plaintiff incorporates by reference and restates herein by express reference all other paragraphs of

this Complaint.

        44.       On November 17, 2018, Hector Hernandez and Charles Termini filed a lawsuit before this Court

naming Plaintiff, Joseph Alesia, the City of Chicago, William Helm, Jamie Rhee, and another City of Chicago

employee Kevin Martin as Defendants.

        45.       In their lawsuit, Defendants made false and defamatory claims against Plaintiff, alleging political

discrimination and retaliation, deprivation of First and Fourteenth Amendment Rights, and Violation of Illinois’

Whistleblower Act for Disclosures and Refusals. See Hernandez v. City of Chicago, et. al, Case No: 1:18-cv-07647.

        46.       In addition to making the false and defamatory claims in their lawsuit, Defendants made such

claims, before and after the lawsuit was filed, to other employees in and around the job site at the Department of

Aviation; Defendants also talked about discussing the claims with news media outlets.

        47.       Defendants made the defamatory allegations with knowledge of their falsity and with actual malice.

        48.       Ultimately, and on August 5, 2019, Hector Hernandez and Charles Termini voluntarily dismissed

Plaintiff from their lawsuit.

        49.       However, as the proximate result of the false and defamatory statements, Plaintiff had already

suffered harm, including damage to his personal and professional reputation and the inability to find employment.

        WHEREFORE, Plaintiff, JOSEPH ALESIA, respectfully requests that this Court enter judgment in his

favor and against Defendants, and order the following affirmative and other relief: (1) pay damages to Plaintiff for

actual, general, special, exemplary and compensatory damages, including emotional distress, in excess of the

                                                           7
              Case: 1:19-cv-07576 Document #: 1 Filed: 11/17/19 Page 8 of 8 PageID #:1



jurisdictional amount; (2) pay the costs of litigating this action, expert witness fees, and reasonable attorneys’ fees;

and (3) order such other relief as this Court deems just and proper.

                                             COUNT IV – INDEMNIFICATION
                                               (Defendant City of Chicago)

        50.        Plaintiff incorporates by reference and restates herein by express reference all other paragraphs of

this Complaint.

        51.        Public entities are directed to pay any tort judgment for compensatory damages for which

employees are liable within the scope of their employment activities.

        52.        Defendants were employees of Defendant CITY OF CHICAGO at the time they committed the

aforementioned acts and violations against Plaintiff and acted within the scope of their employment in committing

the aforementioned misconduct.

        WHEREFORE, Plaintiff, JOSEPH ALESIA, respectfully requests that this Court enter judgment in his

favor and against Defendants, and order the following affirmative and other relief: (1) pay Plaintiff compensatory

damages, sustained as a result of the violations, in excess of the jurisdictional amount; (2) pay the costs of litigating

this action, expert witness fees, and reasonable attorneys’ fees; and (3) order such other relief as this Court deems

just and proper.



Dated: November 17, 2019



                                                                     __/s Antonio L. Jeffrey___________________
                                                                         Attorney for Plaintiff


JEFFREY LAW OFFICE, LLC
Antonio L. Jeffrey
22 W. Washington St., #1500
Chicago, Illinois 60602
(312) 583-7072
(312) 583-0888 (fax)
service@jeffreylawoffice.com
ARDC #6308345


                                                            8
